Case 21-30085-sgj11 Doc 20 Filed 01/19/21               Entered 01/19/21 15:16:22    Page 1 of 2



G. Michael Gruber
State Bar No. 08555400
gruber.mike@dorsey.com
H. Joseph Acosta
State Bar No. 24006731
acosta.joseph@dorsey.com
Brian E. Mason
State Bar No. 24079906
mason.brian@dorsey.com
DORSEY & WHITNEY LLP
300 Crescent Court, Suite 400
Dallas, TX 75201
Tel.: (214) 981-9900
Fax: (214) 981-9901
Attorneys for Ackerman
McQueen, Inc. and Mercury Group, Inc.

                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

IN RE:                                                  §     CHAPTER 11
                                                        §
NATIONAL RIFLE ASSOCIATION,                             §     CASE NO. 21-30085-sgj11
OF AMERICA,                                             §
                                                        §
and SEA GIRT LLC                                        §     CASE NO. 21-30080-hgh11
                                                        §
       Debtor.                                          §     Joint Administration Requested


                        NOTICE OF APPEARANCE OF COUNSEL

       PLEASE TAKE NOTICE that the undersigned counsel, appearing on behalf of Creditors

and Interested Parties Ackerman McQueen, Inc. and Mercury Group, Inc., hereby submit this

Notice of Appearance in the above captioned case, request notice of all hearings and conferences

herein, and make demand for service of all papers herein. All notices given or required to be given

in this case shall be served upon counsel as follows:

               G. MICHAEL GRUBER
               gruber.mike@dorsey.com

               DORSEY & WHITNEY LLP
               300 Crescent Court, Suite 400
               Dallas, Texas 75201


NOTICE OF APPEARANCE                                                                        PAGE 1
Case 21-30085-sgj11 Doc 20 Filed 01/19/21          Entered 01/19/21 15:16:22       Page 2 of 2




              Phone: (214) 981.9900
              Facsimile: (214) 981.9901



Date: January 19, 2021                      Respectfully submitted,

                                            DORSEY & WHITNEY LLP

                                            /s/ G. Michael Gruber
                                            G. MICHAEL GRUBER
                                            State Bar No. 08555400
                                            gruber.mike@dorsey.com
                                            H. JOSEPH ACOSTA
                                            State Bar No. 24006731
                                            acosta.joseph@dorsey.com
                                            BRIAN E. MASON
                                            Texas Bar No. 24079906
                                            mason.brian@dorsey.com
                                            300 Crescent Court, Suite 400
                                            Dallas, Texas 75201
                                            Phone: (214) 981.9900
                                            Facsimile: (214) 981.9901

                                            ATTORNEYS FOR ACKERMAN MCQUEEN, INC.
                                            AND MERCURY GROUP, INC.




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on, January 19, 2021, a true and correct copy of the
foregoing instrument was served on all counsel of record by U.S. First Class Mail.

Patrick J. Neligan, Jr.
Neligan LLP
325 N. St. Paul, Suite 3600
Dallas, Texas 75201
Debtors’ Attorney




                                                    /s/ G. Michael Gruber
                                                    G. MICHAEL GRUBER




NOTICE OF APPEARANCE                                                                      PAGE 2
